 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is dated as of September 27,
2013 (the “Effective Date”), by and among Reven Housing REIT, Inc., a Colorado
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

 

R E C I T A L S

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, shares of the Common Stock of the Company
as more fully described in this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

Article I
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States.

 

“Closing” means the Closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the applicable Shares have
been satisfied or waived.

 

“Commission” or “SEC” means the U.S. Securities and Exchange Commission.

 



 

 

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Company Counsel” means Greenberg Traurig, LLP.

 

“Company Joint Signature Account” means the City National Bank Reven Housing
REIT, Inc. Business Savings account.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
in connection with the Closing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Existing Loans” means those certain convertible promissory notes issued by the
Company to Chad M. Carpenter and other investors, copies of which have been
delivered by the Company to the Purchasers, as more particularly described in
Schedule 3.1(g)(ii).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Authority” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court of the United States of America or any political subdivision
thereof, or of any other country.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Knowledge” means the actual knowledge of Chad M. Carpenter or Michael P. Soni,
after reasonable due inquiry.

 

“Liens” means a lien, charge, mortgage, claim, security interest, pledge,
restriction, equitable interest, option, easement, exception to title of any
kind, encumbrance, right of first refusal, preemptive right or other
restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Per Share Purchase Price” equals $0.20, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



2

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Shares” means up to 125,000,000 shares of Common Stock issued or issuable to
the Purchasers pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a).

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Markets, including the Bulletin Board
and Pink Sheets, the NYSE Euronext or the New York Stock Exchange, whichever is
at the time the principal trading exchange or market for the Common Stock.

 

“Transaction Documents” means this Agreement, the Voting Agreement and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Voting Agreement” means the agreement among the Company, the Purchasers and
certain other stockholders of the Company, dated as of the date of the Initial
Closing, in the form of Exhibit A attached to this Agreement.

 

Article II
PURCHASE ANDSALE

 

2.1              Closing.

 

(a)                Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and each Purchaser agrees to purchase,
severally and not jointly, the number of Shares set forth on each respective
Purchaser’s signature page attached hereto, for the Subscription Amount set
forth thereon, which in the aggregate shall equal 55,000,000 Shares. On the
Initial Closing Date (the “Initial Closing Date”), each Purchaser shall deliver
to the Company, via wire transfer or a certified check, immediately available
funds equal to their Subscription Amount, and the Company shall deliver to each
Purchaser their respective Shares to be issued at the Initial Closing (the
“Initial Closing”). Upon satisfaction of the conditions set forth in Sections
2.2 and 2.3, the Initial Closing shall occur at the offices of Company Counsel,
or such other location as the parties shall mutually agree.

 



3

 

 

(b)               In addition to the Initial Closing pursuant to Section 2.1(a)
above, the Company and the Purchasers agree that the Purchasers, and any one of
the Purchasers, may purchase in their sole discretion up to an aggregate of
70,000,000 of Shares at the Per Share Purchase Price (up to $14,000,000) in a
subsequent closing or series of subsequent closings (each, a “Subsequent
Closing”); provided that such Subsequent Closing(s) occur on or before December
31, 2013, on the same terms and conditions as set forth herein, and provided
further that the Articles Amendment (as defined in Section 3.1(g)(iii)) of this
Agreement is duly adopted by the Company’s Board of Directors and shareholders
and filed with the Secretary of State of Colorado.

 

2.2              Deliveries.

 

(a)                On or prior to the Initial Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser the following:

 

(i)                 the Transaction Documents duly executed by the Company;

 

(ii)               a copy, certified by the Secretary of the Company to be true,
complete and correct as of the Initial Closing Date, of the resolutions of the
Board of Directors of the Company authorizing and approving the transactions
contemplated hereby;

 

(iii)             a certificate of good standing, or equivalent certificate, for
the Company issued by the Colorado Secretary of State, dated within ten (10)
Business Days of the Initial Closing Date;

 

(iv)             a copy of the irrevocable instructions to the Company’s
transfer agent instructing the transfer agent to deliver, on an expedited basis,
certificates evidencing the Shares purchased by each Purchaser hereunder
registered in the name of each Purchaser; and

 

(v)               The President or Chief Executive Officer of the Company shall
deliver to the Purchasers a certificate certifying that the conditions specified
in Sections 2.3(b)(i) and (ii) have been fulfilled.

 

(b)               On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

 

(i)                 the Transaction Documents duly executed by such Purchaser;
and

 

(ii)               such Purchaser’s Subscription Amount by wire transfer or
cashier’s check to the Company Joint Signature Account.

 



4

 

 

2.3              Closing Conditions.

 

(a)                The obligations of the Company hereunder in connection with
the Initial Closing are subject to the following conditions being met:

 

(i)                 the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein;

 

(ii)               all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Initial Closing Date shall have been
performed;

 

(iii)             the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement; and

 

(iv)             the execution of a lock-up agreement with respect to the Shares
issued or issuable to the Purchasers by and among the Company and the
Purchasers, in substantially the form attached hereto as Exhibit B.

 

(b)               The respective obligations of the Purchasers hereunder in
connection with the Initial Closing are subject to the following conditions
being met:

 

(i)                 the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;

 

(ii)               all obligations, covenants and agreements of the Company
required to be performed at or prior to the Initial Closing Date shall have been
performed;

 

(iii)             the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

 

(iv)             the conversion or the repayment of all Existing Loans;

 

(v)               all authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Initial
Closing, except for such as may be properly obtained subsequent to the Initial
Closing;

 

(vi)             as of the Initial Closing, the authorized size of the Board of
Directors shall be six (6), and four (4) representatives nominated by the
Purchasers, who shall initially be Xiaofan Bai, Guojuan Chen, Siyu Lan and
Xiaohang Bai, shall have been appointed to the Board of Directors of the
Company, which appointment shall be effective upon 10 days after the filing by
the Company of a Schedule 14F-1 regarding the change in the majority of the
Board of Directors;

 

(vii)           all corporate and other proceedings in connection with the
transactions contemplated at the Initial Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the
Purchasers, and the Purchasers shall have received all such counterpart original
and certified or other copies of such documents as reasonably requested. Such
documents may include good standing certificates; and

 



5

 

 

(viii)         the execution of a lock-up agreement with respect to the shares
of the Company’s capital stock beneficially owned by Chad M. Carpenter by and
among the Purchasers and Chad M. Carpenter, in substantially the form attached
hereto as Exhibit C.

 

(c)                The respective obligations of the Purchasers hereunder in
connection with each Subsequent Closing are subject to the following conditions
being met:

 

(i)                 No Material Adverse Effect shall have occurred;

 

(ii)               The President or Chief Executive Officer of the Company shall
deliver to the Purchaser a certificate certifying that the condition specified
in Section 2.3(c)(i) has been fulfilled;

 

(iii)             the accuracy in all material respects when made and at the
applicable Subsequent Closing of the representations and warranties of the
Company contained herein; and

 

(iv)             the approval and adoption of the Articles Amendment by the
Company’s Board of Directors and shareholders and the filing thereof with the
Secretary of State of Colorado.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth under the corresponding section of the disclosure schedules delivered to
the Purchasers concurrently herewith (the “Disclosure Schedules”) which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser as of the
Closing and each Subsequent Closing:

 

(a)                Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



6

 

 

(c)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(d)               No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the consummation by the Company of the other transactions contemplated hereby
and thereby do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)                Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the approvals and the Articles Amendment described in Section
3.1(g)(iii) of this Agreement and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

 



7

 

 

(f)                Issuance of the Shares. The Shares issuable on the Initial
Closing are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Shares
issuable on any Subsequent Closing, upon the approval by the Company’s Board of
Directors and its shareholders of the Articles Amendment and the filing thereof
with the Secretary of State of Colorado, will be duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock all of the Shares issuable in the Initial Closing pursuant to this
Agreement. Assuming the accuracy of the representations of the Purchasers in
Section 3.2 of this Agreement and subject to the Required Approvals, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

(g)               Capitalization.

 

(i)                 The Company’s authorized capital stock, as of the date of
this Agreement, consists of 100,000,000 shares of Common Stock, $0.001 par value
per share, of which 8,350,000 shares are issued and outstanding, and 25,000,000
shares of Preferred Stock, $0.001 par value per share, of which none are issued
and outstanding.

 

(ii)               The Company has reserved 9,782,640 shares of its Common Stock
for issuance upon the exercise of options, warrants or any other securities that
are exercisable or exchangeable for, or convertible into, Common Stock. All of
the issued and outstanding shares of Common Stock are validly issued, fully paid
and non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
Except as set forth on Schedule 3.1(g)(ii), there are no outstanding options,
warrants or other rights of any kind to acquire any additional shares of capital
stock of the Company or securities exercisable or exchangeable for, or
convertible into, capital stock of the Company, nor is the Company committed to
issue any such option, warrant, right or security. The Company is not a party to
any agreement granting any stockholder of the Company the right to cause the
Company to register shares of the capital stock of the Company held by such
stockholder under the Securities Act.

 

(iii)             No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Shares; provided, however, in the event that the Purchasers, or any
of the Purchasers, elect to subscribe for additional Shares in a Subsequent
Closing pursuant to Section 2.1(b) of this Agreement, then the Board of
Directors of the Company and the shareholders of the Company will need to
approve and adopt an amendment to the Company’s Articles of Incorporation to
increase its authorized capital stock in an amount sufficient to accommodate the
issuance of the additional Shares in any Subsequent Closing (the “Articles
Amendment”). There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 



8

 

 

(h)               SEC Reports; Financial Statements. The Company has filed all
reports, registration statements, definitive proxy statements, schedules, forms
and other documents, and all amendments thereto and supplements thereof required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the period commencing January 1,
2013 through the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. Except as set forth on Schedule 3.1(h),
as of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Except as set forth on
Schedule 3.1(h), the financial statements of the Company included in the SEC
Reports (the “Financial Statements”) complied in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Except as
set forth on Schedule 3.1(h), such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments, and are consistent with the books and records of the Company. The
Company does not have any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for taxes, except for liabilities expressly specified in the
Financial Statements (none of which results from, arises out of, relates to, is
in the nature of, or was caused by any breach of contract, breach of warranty,
tort, infringement, or violation of law).

 

(i)                 Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report or as set forth on Schedule 3.1(i), (i) there has been no event,
occurrence or development that has had or that could reasonably be expected by
the Company to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans, (vi) there has not been any
sale or disposition of any material asset of the Company, and (vii) there has
not been the incurrence or commitment to incur any liability individually on in
the aggregate material to the Company. The Company does not have pending before
the Commission any request for confidential treatment of information.

 



9

 

 

(j)                 Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which, if determined adversely to the
Company could have, individually or in the aggregate, a Material Adverse Effect
or which materially adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k)               Compliance. The Company has complied in all material respects
with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of all
Governmental Authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. To the
Company’s knowledge, neither the Company, nor any officer, director, employee,
consultant or agent of the Company has made, directly or indirectly, any payment
or promise to pay, or gift or promise to give or authorized such a promise or
gift, of any money or anything of value, directly or indirectly, to any
governmental official, customer or supplier for the purpose of influencing any
official act or decision of such official, customer or supplier or inducing him,
her or it to use his, her or its influence to affect any act or decision of a
Governmental Authority or customer, under circumstances which could subject the
Company or any officers, directors, employees or consultants of the Company to
administrative or criminal penalties or sanctions.

 

(l)                 Title to Assets. Except as set forth on Schedule 3.1(l), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property owned by them that is material to the business of the Company and
the Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 



10

 

 

(m)             Certain Fees. Except for fees payable to Ernst Young Capital
Advisors, LLC and Silver Portal Capital, LLC, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents as a result of any action
taken by the Company or its Affiliates.

 

(n)               Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.

 

(o)               Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

(p)               Adverse Officer and Director Information. During the past five
(5) year period, neither the Company nor, to its Knowledge, any of its executive
officers, members of executive management or directors, nor any Person intended
to be nominated by the Company to become an executive officer, member of
executive management or director of the Company or any Subsidiary, has been the
subject of:

 

(i)                 a petition under the federal bankruptcy laws or any other
insolvency or moratorium law or has a receiver, fiscal agent or similar officer
been appointed by a court for the business or property of the Company or such
Person, or any partnership in which the Company or any such Person was a general
partner at or within two (2) years before the time of such filing, or any
corporation or business association of which the Company or any such Person was
an executive officer at or within two (2) years before the time of such filing;

 

(ii)               a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations which do not relate to
driving while intoxicated or driving under the influence);

 

(iii)             any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining the Company or any such Person from, or otherwise limiting
(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other Person regulated by the United States Commodity Futures
Trading Commission or the SEC or an associated Person of any of the foregoing,
or as an investment adviser, underwriter, broker or dealer in securities, real
estate broker, or as an affiliated Person, director or employee of any
investment company, bank, savings and loan association or insurance company, or
engaging in or continuing any conduct or practice in connection with such
activity; (ii) engaging in any type of business practice, including but not
limited to the buying, selling and/or brokering of real estate or real estate
related securities; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal, state or other securities laws or commodities laws;

 



11

 

 

(iv)             a finding by a court of competent jurisdiction in a civil
action or by the SEC to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or

 

(v)               a finding by a court of competent jurisdiction in a civil
action or by the United States Commodity Futures Trading Commission to have
violated any federal commodities law, and the judgment in such civil action or
finding has not been subsequently reversed, suspended or vacated.

 

(q)               Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, with respect to the representations and warranties made herein are
true and correct with respect to such representations and warranties and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. There is no fact known
to the Company or any Subsidiary or that the Company or any Subsidiary should
know after having made all reasonable inquiries (other than conditions known to
the public generally) that has not been disclosed in writing to the Purchasers
that would reasonably be expected to have or result in a Material Adverse
Effect.

 

(r)                 No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

(s)                No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising. The Company has offered the
Shares for sale only to the Purchasers and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

(t)                 Confirmation. The Company agrees that, if, to the Knowledge
of the Company, any events occur or circumstances exist prior to the
consummation of all Subsequent Closings which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Purchasers
in writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.

 



12

 

 

3.2              Representations and Warranties of the Purchasers. Each
Purchaser hereby, for itself and for no other Purchaser, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:

 

(a)                Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)               Own Account. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Such Purchaser is acquiring the Shares
hereunder in the ordinary course of its business.

 

(c)                Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

 

(d)               Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 



13

 

 

(e)                General Solicitation. Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f)                Access to Information. Such Purchaser acknowledges that it
has received and had the opportunity to review (i) copies of the SEC Reports,
and (ii) the Company’s Private Placement Memorandum dated August, 2013, and all
exhibits thereto. Such Purchaser further acknowledges that it or its
representatives have been afforded (iii) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Shares
and the merits and risks of investing in the Shares; (iv) access to information
about the Company and the Company’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Shares; and (v) the opportunity to obtain such
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the SEC Reports.

 

(g)               Restrictions on Shares. Such Purchaser understands that the
Shares have not been registered under the Securities Act and may not be offered,
resold, pledged or otherwise transferred except (a) pursuant to an exemption
from registration under the Securities Act or pursuant to an effective
registration statement in compliance with Section 5 under the Securities Act and
(b) in accordance with all applicable securities laws of the states of the
United States and other jurisdictions.

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Transfer Restrictions. The Shares may only be disposed of in
compliance with state and federal securities laws.

 

(a)                In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, the Company may require the
transferor thereof to provide to the Company an opinion of counsel to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

 

(b)               The Purchasers agree to the imprinting, so long as is required
by this Section 4.1(b), of a legend on any of the Shares in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF COUNSEL TO THE ISSUER.

 



14

 

 

4.2              Furnishing of Information. As long as any Purchaser owns
Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. As long
as any Purchaser owns Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, to the extent required from time to time to enable such
Person to sell such Shares without registration under the Securities Act within
the requirements of the exemption provided by Rule 144.

 

4.3              Insurance As soon as practicable after the Closing, the Company
shall maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, directors & officers,
hazard, rent and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts and covering such risks as is required by any governmental authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

4.4              Restriction on Transfer of Assets. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (ii) sales of inventory in the ordinary course of business.

 

4.5              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

 



15

 

 

4.6              Securities Laws Disclosure; Publicity. The Company shall,
within one Trading Day of the Closing Date, issue a press release disclosing the
material terms of the transactions contemplated hereby and shall file a Current
Report on Form 8-K, which shall attach the Transaction Documents thereto by the
fourth Business Day following the Closing Date. The Company agrees to provide
the Purchasers an opportunity to review and comment on the press release prior
to its issuance. The Purchasers shall not issue any such press release or
otherwise make any such public statement without the prior consent of the
Company.

 

4.7              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Shares hereunder in accordance with the Operating Budget as set
forth on Schedule 4.7 of the Disclosure Schedule.

 

4.8              Delivery of Shares After Closing. The Company shall deliver, or
cause to be delivered, the respective Shares purchased by each Purchaser to such
Purchaser within 3 Trading Days of the Closing Date.

 

4.9              Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D and to provide
a copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Shares for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

Article V
MISCELLANEOUS

 

5.1              Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

5.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede and replace in their
entirety all prior and contemporaneous agreements, discussions, negotiations and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



16

 

 

5.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the 2nd Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

 

5.4              Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding not less than 51% of the
Shares then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. Neither the Company nor any Purchasers may assign this Agreement or any
rights or obligations hereunder without the prior written consent of each the
other party (other than by merger).

 

5.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.8              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Los Angeles County, California. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

5.9              Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.

 

5.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 



17

 

 

5.11          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.12          Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.13          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.

 

5.14          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

(Signature Pages Follow)

 

18

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

REVEN HOUSING REIT, INC.

 

By: /s/ Chad M. Carpenter

Chad M. Carpenter,

Chief Executive Officer

Address for Notice:

 

7911 Herschel Avenue

Suite 201

La Jolla, CA 92037 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

19

 

 

[PURCHASER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 



Name of Purchaser:   King Apex Group Holdings II Limited  

 

Signature of Authorized Signatory of Purchaser:   /s/ Bai Xiaofan  

 

Name of Authorized Signatory:   Bai Xiaofan  

 

Title of Authorized Signatory:   Chief Executive Officer  

 

Email Address of Purchaser:   baixiaofan@alliedfortune.com  

 

Fax Number of Purchaser:      





 

Address for Notice of Purchaser:

 

28C, 500 Zhangyang Rd, Shanghai, China

 

Address for Delivery of Shares for Purchaser (if not same as above):

 

Subscription Amount: USD5,000,000

 

Shares: 25,000,000

 

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

20

 

 

[PURCHASER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

  

Name of Purchaser:   King Apex Group Holdings III Limited      

 

Signature of Authorized Signatory of Purchaser:   /s/ Bai Xiaofan     

 

Name of Authorized Signatory:   Bai Xiaofan     

 

Title of Authorized Signatory: Chief Executive Officer     

 

Email Address of Purchaser: baixiaofan@alliedfortune.com     

 

Fax Number of Purchaser:  
                                                           

 

Address for Notice of Purchaser:

 

28C, 500 Zhangyang Rd, Shanghai, China

 

Address for Delivery of Shares for Purchaser (if not same as above):

 

Subscription Amount: USD6,000,000

 

Shares: 30,000,000

 

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 



21

